Final Rejection
This is a reissue application of U.S. Patent No. 9,939,738 (“the ‘738 patent”). This application was filed 10/2/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. The AIA  first to file provisions also govern. 
Applicant filed a preliminary amendment on 10/2/2019, in which claims 1-20 were amended and claims 21-24 were added. Following a non-final rejection, applicant filed an amendment on 2/2/2022 in which claims 1, 2, and 13 are amended. Claims 1-24 are pending.

Claim Construction 112(f)
The MPEP explains when a claim term invokes 35 U.S.C. 112(f). MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine the scope of means-plus-function limitations:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following terms are analyzed under 35 U.S.C. 112(f):
Claim 1: “a control system to control the movement of the object table in the at least one direction based on a quantity representative of the deformation of the part of the object, the quantity determined based on a model or relationship representing at least the varying load.”

Claim 8: “a control system to control the movement of the object table in the at least one direction based on an output from the displacement measurement system and a quantity representative of the deformation of the part of the displacement sensor and/or the target respectively.”
The limitations are similar and will be analyzed together. The claims do not use the words “means for” but instead use the word “control system.”  “Control system” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. For example, a “system” is explicitly recognized in the MPEP as the type of non-structural generic placeholder that might invoke 112(f).  See MPEP 2181 I.A.  Adding control does not add structure. See Williamson, 792 F.3d at 1350 (distributed learning control module invokes 112(f)). The term is further modified by functional language, as linked by the transition “to control the” movement/placement as quoted above, and the limitation is not in any way further modified by any structure. The three prong test is met and 112(f) is invoked.
While a “control system” might not at first blush appear to be the typical nonce word, the Board has held in several informative decisions that a “processor” for performing a function invokes 112(f), as a processor that is programmed to perform a particular function does not provide sufficient structure in the claim for performing that function. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-1 The Board has likewise determined that “controller” invokes 112(f). Ex parte Firra, No. 2020-000542 (PTAB Jan. 31, 2020); Ex parte Shartner, No. 2019-006111 (Sept. 23, 2020) (both nonprecedential). The examiner finds that a control system is even less structural than, or at least analogous to, a processor or a controller. 
In light of the finding that the term invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. As structure, the control system of the ‘738 patent is what performs the above quoted functions. The ‘738 patent states that “For example, the control system 62 and/or the predictor 60 of the invention may take the form of a computer program containing one or more sequences of machine-readable instructions describing a method as disclosed above, or a data storage medium (e.g. semiconductor memory, magnetic or optical disk) having such a computer program stored therein.” Col. 24 lines 19-25. 
“[W]hen the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, it is apparent that the “corresponding structure” herein is some form of storage medium programmed to perform the claimed functions. It is noted that an algorithm is sufficiently described in the specification as will be described below. An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). A person of ordinary skill in the art would understand how to implement such a computer program such as that described in the specification, and that description of an algorithm is sufficient. 
As for the algorithm, the ‘738 patent explains that the control system will drive actuators based on the signals it receives, including the signal 64 from the predictor that represents the deformation. Col. 14 lines 38-46. It may do this to move the substrate table in the X, Y, or rotational directions. Col. 14 line 61 to col. 15 line 2.
Additionally as to claims 1 and 2, the control system must likewise control based on “a model or relationship representing at least [a] varying load” caused by the two-phase flow as is now claimed. It therefore needs to get information about the two-phase flow. For example, the specification explains that the two-phase flow might cause more of a varying load, and deformation, near an edge of the wafer as opposed to in the center. Col. 15 lines 53-65. The system therefore may have a model of things like time of the two-phase flow and location on the wafer. Col. 17 lines 6-24. The system may also provide sensors to measure the characteristics of 

Claims 5, 10, and 18: “a predictor . . . being configured to determine the quantity representative of deformation based on a model of the [thing being deformed], wherein the predictor uses at least one measured characteristic from at least one sensor”
The claim term does not use the word “means” but simply uses the word “predictor.” This is not considered a class of particular structures, and as discussed below is referring to programming. There is function as in the “configured to” language, and there is no further structure. The three prong test is met and 112(f) is invoked.
As for the corresponding structure in the specification, just as above, the ‘738 patent states that “For example, the control system 62 and/or the predictor 60 of the invention may take the form of a computer program containing one or more sequences of machine-readable instructions describing a method as disclosed above, or a data storage medium (e.g. semiconductor memory, magnetic or optical disk) having such a computer program stored therein.” Col. 24 lines 19-25. The predictor is therefore also some type of storage medium including a program that is programmed with an algorithm to perform the function. The patent further explains various ways that the predictor may calculate the estimated deformation based on things such as models that include the geometry of the wafers, feedback loops, the particular position of the point on the wafer, or the known relationship between the measured 

Claims 1 and 2: “a liquid supply system configured to supply a liquid to a space . . .”
The claims do not use the words “means for” but instead use the word “liquid supply system.”  “Liquid supply system” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. For example, a “system” is explicitly recognized in the MPEP as the type of non-structural generic placeholder that might invoke 112(f).  See MPEP 2181 I.A.  Adding liquid supply does not add structure. The term is further modified by functional language, as linked by the transition “configured to” as quoted above, and the limitation is not in any way further modified by any structure. The three prong test is met and 112(f) is invoked.
The corresponding structure from the specification is IH as found in Fig. 2 and 3 and the discussion thereof. Equivalents are also a part of the claim.


Claim 2: “a projection system configured to project a pattern from a patterning device onto an object using a projection beam . . .”
Claims 7 and 14: “the projection system is configured to project a pattern on a patterning device onto the substrate . . .”
The limitations are similar and will be analyzed together. The claims do not use the words “means for” but instead use the word “projection system.”  “Projection system” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic 
The corresponding structure from the specification is PS as found in Fig. 1 and the discussion thereof. Equivalents are also a part of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 refers to “the at least one measured characteristic” but there is insufficient antecedent basis for this term. It is believed the claim should depend from claim 9.


Allowable Subject Matter
Claims 1-24 are allowed, except that claim 13 is also subject to the 112 rejection above.

Research Disclosure, applied previously, describes that a wafer or clamp may have thermal deformations due to the various radiations that are absorbed by the components. Such deformations are calculated based on a computer model that accounts for various parameters, and movement of an object table/placement of a pattern may be adjusted based on such calculations, correcting for the deformations. This is, generally, similar to the invention of the ‘738 patent. Claims 1 and 2, however, are now amended to require that in these calculations, the “quantity representative of the deformation” are based on a model or relationship representing a varying load caused by a two-phase flow as earlier claimed. There is no indication in the art of any controlling in any way being based on a varying load caused by a two-phase flow. There is no sensing of the characteristics of the two-phase flow nor is the system loaded with some sort of model or characteristics of a two-phase flow. 
Note that Research Disclosure does account for the cooling properties of a coolant, but this is not the same as the claimed two-phase flow. In both Laurent (the previously cited primary reference) and the ‘738 patent the two-phase flow is a combination of gas and liquid draining from the immersion liquid supply system. The two-phase flow of claims 1 and 2 “compris[es] liquid from the space,” and the liquid from the space is supplied by “a liquid supply system,” 
Regarding claim 8 and dependents, reasons were given in the prior Office action.
Claims 3, 15, 16, and 21 are independently allowable for reasons given in the prior Office action.

Response to Arguments
Applicant’s arguments have been fully considered. 
The examiner agrees that the art does not teach the limitations of independent claims 1 and 2 as amended. Further discussion is above.
Applicant argues claim 13 is not indefinite because the measured characteristic refers back to the measured characteristic in claim 8. The examiner disagrees. The measured characteristic is introduced in claim 9 (“at least one sensor to measure at least one characteristic”). The examiner finds no recitation of a measured characteristic in claim 8, so it lacks antecedent basis. If applicant persists in this argument it should quote the language from claim 8 that it asserts provides antecedent basis. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘738 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992      

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These decisions are available from the Board’s web page entitled “Key Decisions Involving Functional Claiming” at http://www.uspto.gov/patents-application-process/appealing-patent-decisions/decisions-and-opinions/key-decisions.  Informative decisions are not binding, but are labelled as such based on such considerations as providing Board norms on recurring issues.